Exhibit 10.1

 

EXECUTION VERSION

 

Confidential

 

AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

 

by and among

 

LIBERTY MEDIA CORPORATION

 

and

 

THE SHAREHOLDERS LISTED ON SCHEDULE A HERETO

 

Dated as of September 19, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. LEGEND

1

 

 

 

Section 1.1

Legend

1

 

 

 

ARTICLE II. REGISTRATION RIGHTS

1

 

 

 

Section 2.1

Transaction Shelf Registration Statement

1

Section 2.2

Expenses

2

Section 2.3

Suspensions

2

Section 2.4

Registration Procedures

3

Section 2.5

Suspension of Sales

6

Section 2.6

Indemnification

6

Section 2.7

Free Writing Prospectuses

12

Section 2.8

Information from and obligations of Each Shareholder

12

Section 2.9

Rule 144 Reporting

13

Section 2.10

Termination of Registration Rights

13

Section 2.11

Subsequent Registration Rights

13

Section 2.12

Transfer of Registration Rights

14

 

 

 

ARTICLE III. POWERS OF ATTORNEY; SHAREHOLDER REPRESENTATIVE

14

 

 

 

Section 3.1

Powers of Attorney

14

Section 3.2

Company Reliance; Shareholder Acceptance

16

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

16

 

 

 

Section 4.1

Representations and warranties of the Company

16

Section 4.2

Representations and warranties of the Shareholders

16

 

 

 

ARTICLE V. TERMINATION

17

 

 

 

Section 5.1

Termination

17

Section 5.2

Effect of Termination; Survival

17

 

 

 

ARTICLE VI. GENERAL PROVISIONS

18

 

 

 

Section 6.1

Confidential Information

18

Section 6.2

Fees and Expenses

19

Section 6.3

Notices

19

Section 6.4

Definitions

20

Section 6.5

Interpretation

26

Section 6.6

Headings

27

Section 6.7

Severability

27

Section 6.8

Entire Agreement

27

Section 6.9

Assignment

27

 

i

--------------------------------------------------------------------------------


 

Section 6.10

Further assurances

27

Section 6.11

Parties in Interest

27

Section 6.12

Mutual Drafting

28

Section 6.13

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

28

Section 6.14

Counterparts

29

Section 6.15

Specific Performance

29

Section 6.16

Amendment

29

Section 6.17

Waiver

29

Section 6.18

Adjustment of Share Numbers

30

 

SCHEDULES

 

Schedule A – Shareholders

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

 

This AMENDED AND RESTATED SHAREHOLDERS AGREEMENT, dated as of September 19, 2017
(this “Agreement”), is by and among Liberty Media Corporation, a Delaware
corporation (the “Company”), and each of the Shareholders listed on Schedule A
hereto (each a “Shareholder”). Each Shareholder and the Company are referred to
herein as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, on January 23, 2017, the Company and the Shareholders named on Schedule
A thereto entered into the Shareholders Agreement (the “Prior Agreement”) to set
forth certain rights and restrictions with respect to the Shares Beneficially
Owned by the Shareholders;

 

WHEREAS, the Parties are entering into this Agreement on the date hereof to
amend and restate the Prior Agreement in order to modify certain rights and
restrictions with respect to the Shares Beneficially Owned by the Shareholders;
and

 

WHEREAS, capitalized terms used but not defined herein have the meanings set
forth in the Second Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I.
LEGEND

 

Section 1.1                                    Legend.   On or following the
date of this Agreement, upon receipt of (i) a written opinion of counsel
reasonably satisfactory to the Company to the effect that a restrictive legend
is no longer required under the Securities Act and applicable state laws, and no
restrictions in this Agreement continue to apply to such Shareholders’ Shares,
and (ii) to the extent such opinion is delivered prior to the one year
anniversary of the date of the Prior Agreement, a letter from the applicable
Shareholder representing to the Company either (a) an immediate intention to
Transfer the applicable Shares pursuant to Rule 144 or (b) that any Transfer of
the applicable Shares prior to such one year anniversary will be completed
solely under the Transaction Shelf Registration Statement, the Company will
promptly cause all such legends to be removed from any certificate or other
instrument representing the Shares of such Shareholders listed on Schedule B
hereto.

 

ARTICLE II.
REGISTRATION RIGHTS

 

Section 2.1                                    Transaction Shelf Registration
Statement.

 

(a)                                 On the date of this Agreement, the Company
filed an ASRS (the “Transaction Shelf Registration Statement”) with respect to
the registration under the Securities Act of the resale of up to all of the
Shares Beneficially Owned by the Shareholders as well as the

 

1

--------------------------------------------------------------------------------


 

maximum number of Shares issuable upon exchange of the Notes Owned by the
Shareholders (other than, for the avoidance of doubt, any Shares that are
includible subsequently on the Transaction Shelf Registration Statement pursuant
to Section 2.4(b)(iii)) and paid the SEC filing fees with respect to all such
Shares.  As soon as practicable (but no later than 5 Business Days, subject to
extension in the case of a Suspension Period pursuant to Section 2.3) following
the expiration or waiver of the 45-day underwriter lock-up entered into by the
selling shareholders in connection with the sale of LMG Series C Stock by such
selling shareholders as described in the Company’s prospectus supplement dated
September 19, 2017, the Company shall file with the SEC a prospectus supplement
to the Transaction Shelf Registration Statement, which shall name each of the
Shareholders in the “Selling Shareholders” section and indicate each such
Shareholder’s beneficial ownership of Shares (other than Shareholders who
collectively own less than 1% of the outstanding shares of LMG Series C Stock)
and be sufficient to permit the resale of all such Shares by the Shareholders.
The Company shall use its commercially reasonable efforts to keep the
Transaction Shelf Registration Statement continuously effective subject to the
Securities Act and Section 2.3 and Section 2.5.  In no event shall any Person,
including the Company, other than the Shareholders be entitled to include any
securities in the Transaction Shelf Registration Statement.

 

(b)                                 The Company hereby represents that, as of
the date hereof, it is a “well-known seasoned issuer” (having the meaning given
thereto pursuant to Rule 405 promulgated under the Securities Act) and eligible
to use Form S-3. The Company shall use its commercially reasonable efforts to
continue to be ASR Eligible during the term of this Agreement.

 

Section 2.2                                    Expenses. Except as specifically
provided herein, all Registration Expenses incurred in connection with the
registration or offering and sale of the Registrable Securities shall be borne
by the Company, and all Selling Expenses shall be borne by the applicable
Shareholders.

 

Section 2.3                                    Suspensions. Notwithstanding
anything to the contrary contained in this Agreement, the Company shall be
entitled, by providing written notice to each Shareholder who holds Registrable
Securities, to suspend the effectiveness of the Transaction Shelf Registration
Statement or require such applicable Shareholders to suspend the use of the
Prospectus for sales of Registrable Securities under the Transaction Shelf
Registration Statement for a reasonable period of time not to exceed, when
combined with any suspension pursuant to Section 2.5, ninety (90)  consecutive
days or one hundred twenty (120) days in the aggregate in any twelve (12) month
period (a “Suspension Period”), if the Company Board (or the executive committee
thereof) determines in good faith that such effectiveness or use would
(i) require the public disclosure of material non-public information concerning
any material transaction or negotiations involving the Company that would
interfere with such material transaction or negotiations or (ii) otherwise
materially interfere with material financing plans, acquisition activities or
business activities of the Company, provided, that, if at the time of receipt of
such notice by a Shareholder, such Shareholder shall have sold Registrable
Securities pursuant to the Transaction Shelf Registration Statement and the
reason for the Suspension Period is not of a nature that would require a
post-effective amendment to the Transaction Shelf Registration Statement, then
the Company shall use its commercially reasonable efforts to take such action as
to eliminate any restriction imposed by federal securities Laws on the timely
delivery of such shares. Immediately upon receipt of such notice, the
Shareholders shall discontinue the

 

2

--------------------------------------------------------------------------------


 

disposition of Registrable Securities under the Transaction Shelf Registration
Statement and Prospectus relating thereto until such Suspension Period is
terminated. The Company agrees that it will terminate any such Suspension Period
as promptly as reasonably practicable and will promptly notify each Shareholder
who holds Registrable Securities of such termination. After the expiration of
any Suspension Period, and without any further request from the Shareholders,
the Company shall as promptly as reasonably practicable prepare a post-effective
amendment or supplement to the Transaction Shelf Registration Statement or the
Prospectus relating thereto, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  During any Suspension Period, the
Company may not file any other registration statement or commence any offering
relating to the Company’s LMG Series A Stock, LMG Series B Stock or LMG Series C
Stock or any other series of the Company’s LMG stock with the SEC (except with
respect to registration statements on Form S-8).

 

Section 2.4                                    Registration Procedures. During
the term of this Agreement, the Company shall:

 

(a)                                 At least three (3) Business Days before
filing an amendment or supplement to the Transaction Shelf Registration
Statement or Prospectus or any replacement Transaction Shelf Registration
Statement or Prospectus, or any related free writing prospectus, furnish to the
Shareholders copies of all such documents proposed to be filed, and give
reasonable consideration to the inclusion in such documents of any comments
reasonably and timely made by any Shareholder and its legal counsel;

 

(b)                                 (i) Prepare and file with the SEC such
amendments and supplements to the Transaction Shelf Registration Statement and
the Prospectus used in connection therewith and such free writing prospectuses
and Exchange Act reports as may be necessary to keep the Transaction Shelf
Registration Statement continuously effective subject to Section 2.3 and
Section 2.5 and comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by the Transaction Shelf
Registration Statement and any prospectus so supplemented to be filed pursuant
to Rule 424 under the Securities Act in accordance with the Shareholder’s
intended method of disposition set forth in the Transaction Shelf Registration
Statement for such period, (ii) provide reasonable notice to the Shareholders to
the extent that the Company determines that a post-effective amendment to the
Transaction Shelf Registration Statement would be appropriate and (iii) to the
extent additional pay-in-kind Notes are issued that may be in lieu of cash
interest on such Notes subsequent to date of this Agreement, and shares of LMG
Series C Stock that may be issued in respect therefor have not already been
registered on the Transaction Shelf Registration Statement, file a
post-effective amendment or prospectus supplement to the Transaction Shelf
Registration Statement registering such shares of LMG Series C Stock;

 

(c)                                  Furnish to the Shareholders (without
charge) such number of copies of the Transaction Shelf Registration Statement,
each amendment and supplement thereto, the Prospectus included therein
(including each preliminary prospectus) and any other prospectuses filed under
Rule 424 and each free writing prospectus as such Shareholders reasonably may

 

3

--------------------------------------------------------------------------------


 

request in order to facilitate the public sale or other disposition of the
Registrable Securities covered by the Transaction Shelf Registration Statement;

 

(d)                                 Use its commercially reasonable efforts to
register or qualify the Registrable Securities covered by the Transaction Shelf
Registration Statement under the securities or “blue sky” Laws of such
jurisdictions as the Shareholders reasonably shall request and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Shareholders to consummate the disposition in such jurisdictions of the
Registrable Securities Beneficially Owned by such Shareholder; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;

 

(e)                                  Promptly notify each Shareholder: (i) when
the Transaction Shelf Registration Statement, any pre-effective amendment, the
Prospectus or any prospectus supplement related thereto, any post-effective
amendment to the Transaction Shelf Registration Statement or any free writing
prospectus has been filed with the SEC and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or state securities authority for amendments or
supplements to the Transaction Shelf Registration Statement or the Prospectus
related thereto or for additional information, including copies of any and all
transmittal letters and other correspondence with the SEC and all correspondence
(including comment letters and a copy of the Company’s draft responses thereto),
from the SEC to the Company relating to such Transaction Shelf Registration
Statement or any Prospectus or any amendment or supplement thereto; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Transaction Shelf Registration Statement or the initiation of any proceedings
for that purpose; or (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or state “blue sky” Laws of any jurisdiction or the
initiation of any proceeding for such purpose.

 

(f)                                   If at any time (i) (A) any event or
development shall occur or condition shall exist as a result of which a
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, not misleading or (B) it is necessary to
amend or supplement the Prospectus to comply with Law, the Company shall
promptly notify each Shareholder and promptly prepare and file with the SEC and
furnish to each Shareholder such amendments or supplements to the Prospectus as
may be necessary so that the statements in the Prospectus as so amended or
supplemented will not, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus
will comply with Law and (ii) (A) any event or development shall occur or
condition shall exist as a result of which the Disclosure Package as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Disclosure Package
is delivered to a purchaser, not misleading or (B) it is necessary to amend or
supplement the Disclosure Package to comply with Law, the Company will promptly
notify each Shareholder and promptly prepare and file with the SEC (to the
extent required) and furnish to each Shareholder such amendments or supplements
to

 

4

--------------------------------------------------------------------------------


 

the Disclosure Package as may be necessary so that the statements in the
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances existing when the Disclosure Package is delivered to a purchaser,
be misleading or so that the Disclosure Package will comply with Law;

 

(g)                                  Use its commercially reasonable efforts to
list the Registrable Securities covered by the Transaction Shelf Registration
Statement on Nasdaq or, if the LMG Series C Stock is not then so listed, with
any securities exchange on which the LMG Series C Stock is then listed or, if
such Registrable Securities are not then listed with a securities exchange, on a
national securities exchange selected by the Company;

 

(h)                                 Maintain a transfer agent and registrar for
all Registrable Securities;

 

(i)                                     Immediately notify each Shareholder at
any time when a Prospectus is required to be delivered under the Securities Act,
of the occurrence or happening of any event as a result of which the Prospectus
contained in the Transaction Shelf Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and at the request
of any Shareholder as promptly as reasonably practicable prepare and furnish to
such Shareholder, in each case a reasonable number of copies of a supplement to
or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

 

(j)                                    Use its commercially reasonable efforts
to cooperate with the Shareholders in the disposition of the Registrable
Securities covered by the Transaction Shelf Registration Statement;

 

(k)                                 Use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Transaction Shelf Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to use its commercially
reasonable efforts to obtain the withdrawal of such order or suspension at the
earliest possible moment and to notify each Shareholder of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose;

 

(l)                                     Otherwise use its commercially
reasonable efforts to comply with the Securities Act, the Exchange Act and any
other applicable rules and regulations of the SEC and reasonably cooperate with
each Shareholder in the disposition of its Registrable Securities in accordance
with the method of distribution described in the Prospectus included in any
Registration Statement. Such cooperation shall include the endorsement and
transfer of any certificates representing Registrable Securities (or a
book-entry transfer to similar effect) transferred in accordance with this
Agreement and delivery of any necessary instructions or opinions to the
Company’s transfer agent in order to cause the transfer agent to allow Shares to
be sold from time to time as permitted by Law;

 

5

--------------------------------------------------------------------------------


 

(m)                             Take all reasonable action to ensure that any
Free Writing Prospectus utilized in connection with the Transaction Shelf
Registration Statement complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby, will not conflict with a related Prospectus, prospectus
supplement and related documents and, when taken together with the related
Prospectus, prospectus supplement and related documents, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(n)                                 Use its commercially reasonable efforts to
cooperate with the Shareholders and counsel for the Shareholders in connection
with the preparation and filing of any applications, notices, registrations and
responses to requests for additional information with FINRA, Nasdaq or any other
national securities exchange on which the LMG Series C Stock is so then listed;
and

 

(o)                                 If the Transaction Shelf Registration
Statement is an ASRS that has been outstanding for at least three (3) years, at
or prior to the end of the third year, the Company shall refile a new ASRS
covering the Registrable Securities which remain outstanding.  If at any time
when the Company is required to re-evaluate its ASR Eligible status the Company
determines that it is not ASR Eligible, the Company shall use its commercially
reasonable efforts to refile the Transaction Shelf Registration Statement on
Form S-3 and, if such form is not available, Form S-1 and keep the Transaction
Shelf Registration Statement continuously effective subject to Section 2.3 and
Section 2.5.

 

Section 2.5                                    Suspension of Sales. Upon receipt
of notice by each Shareholder from the Company pursuant to Section 2.4(i), each
Shareholder shall immediately discontinue disposition of Registrable Securities
pursuant to the Transaction Shelf Registration Statement and Prospectus relating
thereto until such Shareholder (a) has received copies of a supplemented or
amended Prospectus or prospectus supplement pursuant to Section 2.4(i) or (b) is
advised in writing by the Company that the use of the Prospectus and, if
applicable, prospectus supplement may be resumed, and, if so directed by the
Company, each Shareholder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in any Shareholder’s
possession, of the Prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.  The
Company shall use its commercially reasonable efforts to ensure that the period
of suspension required by this Section 2.5 is as short as possible, but no more
than, when combined with any Suspension Period under Section 2.3, ninety (90)
consecutive days or one hundred twenty (120) days in the aggregate in any twelve
(12) month period.

 

Section 2.6                                    Indemnification.

 

(a)                                 Indemnification Rights.

 

(i)                                     In the event of any registration or
other offer and sale of any securities of the Company under the Securities Act
pursuant to Article II, the Company shall indemnify and hold harmless each
Shareholder and each Person, if any, that controls

 

6

--------------------------------------------------------------------------------


 

such Shareholder within the meaning of Section 15 of the Securities Act (each a
“controlling person”) and the respective officers, directors, employees,
stockholders, general and limited partners, members, Representatives and
Affiliates of the applicable Shareholder and each controlling person and of each
Affiliate of any of the foregoing (each, a “Registration Rights Indemnitee”), to
the fullest extent lawful, from and against any and all Damages, directly or
indirectly caused by, relating to, arising out of, based upon or in connection
with (A) any untrue statement of material fact (or alleged untrue statement of a
material fact) contained in any Disclosure Package, the Transaction Shelf
Registration Statement, any Prospectus (including any preliminary Prospectus),
any Free Writing Prospectus, or in any amendment or supplement thereto, or
(B) any omission or alleged omission to state in any Disclosure Package, the
Transaction Shelf Registration Statement, any Prospectus (including any
preliminary Prospectus), any Free Writing Prospectus, or in any amendment or
supplement thereto, any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, that the Company shall not be liable to
such Registration Rights Indemnitee to the extent that any such Damages are
directly caused by an untrue statement or omission made in such Disclosure
Package, Transaction Shelf Registration Statement, Prospectus (including any
preliminary Prospectus), Free Writing Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information about such
Shareholder furnished to the Company by or on behalf of such Shareholder and
approved expressly for use therein. This indemnity agreement shall be in
addition to any liability which the Company may otherwise have.

 

(ii)                                  Each Shareholder agrees, severally and not
jointly, to indemnify the Company and each of its officers who execute any of
the Company’s filings with the SEC pursuant to the Exchange Act or the
Securities Act, its directors and each Person, if any, that controls the Company
and each Affiliate of any of the foregoing (each, a “Company Registration Rights
Indemnitee”), against any and all Damages directly caused by any untrue
statement of material fact (or alleged untrue statement of a material fact)
contained in any Disclosure Package, the Transaction Shelf Registration
Statement, any Prospectus (including any preliminary Prospectus), any Free
Writing Prospectus or any amendments or supplements thereto or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made not misleading, in each case, to the extent that such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Shareholder
expressly for use therein; provided, however, that in no event shall the
obligations of any Shareholder hereunder exceed the net proceeds received by
such Shareholder from the sale of such Shareholder’s Registrable Securities
related to the matter in which Damages are sought.   The Company and each
Shareholder hereby acknowledge and agree that, unless otherwise expressly agreed
to in writing by such Shareholder to the contrary, for all purposes of this
Agreement, the only information furnished or to be furnished to the Company for
use in any registration statement, preliminary, final or summary prospectus or
amendment or supplement thereto, or any free writing prospectus, are statements
specifically relating to (A) the beneficial ownership of LMG Series C Stock by
such Shareholder and its Affiliates as disclosed in

 

7

--------------------------------------------------------------------------------


 

the section of such document entitled “Selling Shareholders” or “Principal and
Selling Shareholders” or other variations thereof, (B) the name and address of
such Shareholder, (C) any information provided by or on behalf of such
Shareholder for any plan of distribution prepared in accordance with Item 508 of
Regulation S-K and (D) any free writing prospectus prepared by such Shareholder
for purposes of a specific offering.  Such indemnity and reimbursement of
expenses shall remain in full force and effect regardless of any investigation
made by or on behalf of such indemnified party and shall survive the transfer of
such securities by such Shareholder.

 

(iii)                               If the indemnification provided for in
Section 2.6(a)(i) or Section 2.6(a)(ii) is unavailable to a Registration Rights
Indemnitee or a Company Registration Rights Indemnitee, as applicable, with
respect to any Damages referred to therein or is unenforceable or insufficient
to hold the Registration Rights Indemnitee or Company Registration Rights
Indemnitee, as applicable, harmless as contemplated therein, then the Company or
the Shareholder, as applicable, in lieu of indemnifying such Registration Rights
Indemnitee or Company Registration Rights Indemnitee, as applicable, shall
contribute to the amount paid or payable by such Registration Rights Indemnitee
or Company Registration Rights Indemnitee, as applicable, as a result of such
Damages in such proportion as is appropriate to reflect the relative fault of
the Registration Rights Indemnitee or the Company Registration Rights
Indemnitee, as applicable, on the one hand, and the Company or the Shareholder,
as applicable, on the other hand, in connection with the statements or omissions
which resulted in such Damages as well as any other relevant equitable
considerations. The relative fault of the Company or Shareholder, as applicable,
on the one hand, and of the Registration Rights Indemnitee or Company
Registration Rights Indemnitee, as applicable, on the other hand, shall be
determined by reference to, among other factors, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by or on behalf of the Company or
information supplied by or on behalf of the Shareholder, as applicable, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Shareholder
agree that it would not be just and equitable if contribution pursuant to this
Section 2.6 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 2.6. No Registration Rights Indemnitee or Company
Registration Rights Indemnitee guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company or the Shareholder, as applicable, if the Company
or the Shareholder, as applicable, was not guilty of such fraudulent
misrepresentation. Notwithstanding anything herein to the contrary, in no event
shall the liability of any Shareholder be greater in amount than the amount of
net proceeds received by such Shareholder from the sale of such Registrable
Securities related to the matter in which Damages are sought or the amount for
which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 2.6(a)(i) or
Section 2.6(a)(ii) hereof had been available or sufficient under the
circumstances.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Notice of Reg Rights Claim.

 

(i)                                     As used in this Agreement, the term “Reg
Rights Claim” means a claim for indemnification by any Company Registration
Rights Indemnitee or any Registration Rights Indemnitee, as the case may be, for
Damages under Section 2.6(a) (such Person making a Reg Rights Claim, “Reg Rights
Indemnified Person”). A Company Registration Rights Indemnitee or a Registration
Rights Indemnitee shall give notice of a Reg Rights Claim under this Agreement
(and in the case of a Registration Rights Indemnitee whether for its own Damages
or for Damages incurred by any other Registration Rights Indemnitee) pursuant to
a written notice of such Reg Rights Claim executed by the Company a Shareholder,
as applicable (a “Notice of Reg Rights Claim”), and delivered to the other of
them (such receiving party, the “Reg Rights Indemnifying Person”), within twenty
(20) days after such Reg Rights Indemnified Person becomes aware of the
existence of any potential claim by such Reg Rights Indemnified Person for
indemnification under Section 2.6(b), arising out of or resulting from any item
indemnified pursuant to the terms of Section 2.6(a)(i) or Section 2.6(a)(ii);
provided, that, the failure to timely give such notice shall not limit or reduce
the Reg Rights Indemnified Person’s right to indemnification hereunder unless
(and then only to the extent that) the Reg Rights Indemnifying Person’s defense
of such Reg Rights Claim is materially and adversely prejudiced thereby.

 

(ii)                                  Each Notice of Reg Rights Claim shall:
(A) state that the Reg Rights Indemnified Person has incurred or paid Damages in
an aggregate stated amount (where practicable) arising from such Reg Rights
Claim (which amount may be the amount of damages claimed by a third party in an
action brought against any Reg Rights Indemnified Person based on alleged facts,
which if true, would give rise to liability for Damages to such Reg Rights
Indemnified Person under Section 2.6(a)); and (B) contain a brief description,
in reasonable detail (to the extent reasonably available to the Reg Rights
Indemnified Person), of the facts, circumstances or events giving rise to the
alleged Damages based on the Reg Rights Indemnified Person’s good faith belief
and knowledge thereof, including the identity and address of any third party
claimant (to the extent reasonably available to the Reg Rights Indemnified
Person).

 

(iii)                               Following delivery of the Notice of Reg
Rights Claim (or at the same time if the Reg Rights Indemnified Person so
elects) the Reg Rights Indemnified Person shall deliver copies of any demand or
complaint, the amount of Damages, the date each such item was incurred or paid,
or the basis for such anticipated liability, and the specific nature of the
breach to which such item is related.

 

(c)                                  Defense of Third-Party Reg Rights Claims

 

(i)                                     Subject to the provisions hereof, the
Reg Rights Indemnifying Person on behalf of the Reg Rights Indemnified Person
shall have the right to elect to defend and control the defense of any
Third-Party Reg Rights Claim and the costs and expenses incurred by the Reg
Rights Indemnifying Person in connection with such defense (including reasonable
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be paid by the Reg Rights Indemnifying Person. The Reg

 

9

--------------------------------------------------------------------------------


 

Rights Indemnified Person (unless itself controlling the Third-Party Reg Rights
Claim in accordance with this Section 2.6(c)) may participate, through counsel
of its own choice and, except as provided herein, at its own expense, in the
defense of any Third-Party Reg Rights Claim.

 

(ii)                                  The Reg Rights Indemnifying Person shall
be entitled to assume the control and defense thereof utilizing legal counsel
reasonably acceptable to the Reg Rights Indemnified Person; provided, that the
Reg Rights Indemnifying Person shall not be entitled to assume control of such
defense, and the Reg Rights Indemnified Person may assume the control and
defense thereof, at the sole expense of the Company, if (A) the claim for
indemnification relates to or arises in connection with any criminal or
governmental proceeding, action, indictment, allegation or investigation,
(B) the claim seeks an injunction against the Reg Rights Indemnified Person, to
the extent that such defense relates to the claim for such injunction, (C) a
conflict of interest between the Reg Rights Indemnifying Person and the Reg
Rights Indemnified Person exists with respect to such claim or the Reg Rights
Indemnifying Person and the Reg Rights Indemnified Person have one or more
conflicting defenses, in the reasonable view of counsel to such Reg Rights
Indemnifying Person or (D) the Reg Rights Indemnifying Person has elected to
have the Reg Rights Indemnified Person defend, or assume the control and defense
of, a Third-Party Reg Rights Claim in accordance with this Section 2.6(c).

 

(iii)                               Any Party controlling the defense of any
Third-Party Reg Rights Claim pursuant hereto shall: (A) conduct the defense of
such Third-Party Reg Rights Claim with reasonable diligence and keep the other
parties reasonably informed of material developments in the Third-Party Reg
Rights Claim at all stages thereof; (B) as promptly as reasonably practicable,
submit to the other parties copies of all pleadings, responsive pleadings,
motions and other similar legal documents and papers received or filed in
connection therewith; (C) permit the other parties and their counsel to confer
on the conduct of the defense thereof; and (D) permit the other parties and
their counsel an opportunity to review all legal papers to be submitted prior to
their submission. The Company and the Shareholder will render to the other Party
such assistance as may be reasonably required in order to insure the proper and
adequate defense thereof and shall furnish such records, information and
testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the other Party in connection
therewith (all at the reasonable expense of the Reg Rights Indemnifying Person);
provided, however, that notwithstanding anything to the contrary in this
Agreement, no Party shall be required to disclose any information to the other
Party or its counsel, accountants or representatives, if doing so would be
reasonably expected to violate any Law to which such Person is subject or could
jeopardize (in the reasonable discretion of the disclosing party) any
attorney-client privilege available with respect to such information.

 

(iv)                              If the Reg Rights Indemnifying Person controls
the defense of and defends any Third-Party Reg Rights Claim under this
Section 2.6(c), the Reg Rights Indemnifying Person shall have the right to
effect a settlement of such Third-Party Reg Rights Claim on the Reg Rights
Indemnified Person’s behalf without the consent of the Reg Rights Indemnified
Person; provided, that (A) such settlement does not involve any

 

10

--------------------------------------------------------------------------------


 

injunctive relief binding upon the Reg Rights Indemnified Person or any of its
Affiliates, and (B) such settlement expressly and unconditionally releases the
Reg Rights Indemnified Person and the other applicable Reg Rights Indemnified
Persons (that is, each of the Company Registration Rights Indemnitees, if the
Reg Rights Indemnified Person is a Company Registration Rights Indemnitee, and
each of the Registration Rights Indemnitees, if the Reg Rights Indemnified
Person is a Registration Rights Indemnitee) from all liabilities with respect to
such Third-Party Reg Rights Claim, without prejudice. If the Reg Rights
Indemnified Person controls the defense of and defends any Third-Party Reg
Rights Claim under this Section 2.6(c), the Reg Rights Indemnified Person shall
have the right to effect a settlement of such Third-Party Reg Rights Claim with
the consent of the Reg Rights Indemnifying Person (which consent shall not be
unreasonably withheld, conditioned or delayed). No settlement by the Reg Rights
Indemnified Person of such Third-Party Reg Rights Claim shall limit or reduce
the right of any Reg Rights Indemnified Person to indemnity hereunder for all
Damages they may incur arising out of or resulting from the Third-Party Reg
Rights Claim to the extent indemnified in this Section 2.6(c); provided, that
such settlement is effected in accordance with this Section 2.6(c). As used in
this Section 2.6(c)(iv), the term “settlement” refers to any consensual
resolution of the claim in question, including by consent, decree or by
permitting any judgment or other resolution of a claim to occur without
disputing the same, and the term “settle” has a corresponding meaning.

 

(v)                                 The indemnification and contribution
required by this Section 2.6(c) shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expense, loss, Damage or liability is incurred.

 

(d)                                 Resolution of Claims. Each Notice of Reg
Rights Claim given by Reg Rights Indemnified Person shall be resolved as
follows:

 

(i)                                     Admitted Claims. If, within twenty (20)
Business Days after a Notice of Reg Rights Claim is delivered to the Reg Rights
Indemnifying Person, the Reg Rights Indemnifying Person agrees in writing that
liability for such Claim is indemnified under Section 2.6(a)(i) or
Section 2.6(a)(ii), as applicable, the full amount of the Damages specified in
the Notice of Reg Rights Claim is agreed to, and that such Notice of Reg Rights
Claim is timely, the Reg Rights Indemnifying Person shall be conclusively deemed
to have consented to the recovery by the Reg Rights Indemnified Person of the
full amount of Damages specified in the Notice of Reg Rights Claim; provided,
that, to the extent the full amount of Damages is not known at the time such
Notice of Reg Rights Claim is delivered, payment by the Reg Rights Indemnifying
Person under this Section 2.6(d) with respect to any speculative Damages shall
not be due until the actual amount of such Damages is known.

 

(ii)                                  Contested Claims. If the Reg Rights
Indemnifying Person does not so agree in writing to such Notice of Reg Rights
Claim or gives the Reg Rights Indemnified Person written notice contesting all
or any portion of a Notice of Reg Rights Claim (a “Contested Claim”) within the
twenty (20) Business Day period specified in

 

11

--------------------------------------------------------------------------------


 

Section 2.6(b)(i), then such Contested Claim shall be resolved by a written
settlement agreement executed by the Company and such Shareholder.

 

(e)                                  Existing Rights.  The Parties acknowledge
and agree that the amendment and restatement of the Prior Agreement contemplated
hereby shall have no effect on any rights or obligations of any Person under
Section 2.8 of the Prior Agreement with respect to any registration or other
offer and sale of any securities of the Company occurring prior to the date
hereof under the Securities Act pursuant to Article II of the Prior Agreement.

 

Section 2.7                                    Free Writing Prospectuses. Except
for a Prospectus relating to Registrable Securities included in the Transaction
Shelf Registration Statement, an “issuer free writing prospectus” (as defined in
Rule 433 under the Securities Act) prepared by the Company or other materials
prepared by Company, each Shareholder represents and agrees that it (a) will not
make any offer relating to the Registrable Securities that would constitute an
issuer free writing prospectus or that would otherwise constitute a Free Writing
Prospectus and (b) will not distribute any written materials in connection with
the offer or sale pursuant to the Transaction Shelf Registration Statement of
Registrable Securities, in each case, without the prior written consent of the
Company.

 

Section 2.8                                    Information from and obligations
of Each Shareholder. The Company’s obligation to include any Shareholder’s
Registrable Securities in the Transaction Shelf Registration Statement or
related prospectus is contingent upon each Shareholder:

 

(a)                                 Furnishing to the Company in writing its
information with respect to its ownership of Registrable Securities and the
intended method of disposition of its Registrable Securities as the Company may
reasonably request or as may be required by Law for use in connection with the
Transaction Shelf Registration Statement or Prospectus (or amendment or
supplement thereto) and all information required to be disclosed in order to
make the information each Shareholder previously furnished to the Company not
contain a material misstatement of fact or necessary to cause the Transaction
Shelf Registration Statement or Prospectus (or amendment or supplement thereto)
not to omit a material fact with respect to such Shareholder necessary in order
to make the statements therein not misleading;

 

(b)                                 Complying with (i) the Securities Act and
the Exchange Act, (ii) all applicable state securities Laws, (iii) the rules of
any securities exchange or trading market on which the LMG Series C Stock is
listed or traded and (iv) all other applicable regulations, in each case, in
connection with the registration and the disposition of Registrable Securities;

 

(c)                                  Following its actual knowledge thereof,
notifying the Company of the occurrence of any event that makes any statement
made in the Transaction Shelf Registration Statement, Prospectus, issuer free
writing prospectus or other Free Writing Prospectus regarding a Shareholder
untrue in any material respect or that requires the making of any changes in the
Transaction Shelf Registration Statement, Prospectus, issuer free writing
prospectus or other Free Writing Prospectus so that, in such regard, it will not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements not
misleading;

 

12

--------------------------------------------------------------------------------


 

(d)                                 Providing the Company with such information
as may be required to enable the Company to prepare a supplement or
post-effective amendment to the Transaction Shelf Registration Statement or a
supplement to such Prospectus or Free Writing Prospectus;

 

(e)                                  Using commercially reasonable efforts to
cooperate with the Company in preparing the Transaction Shelf Registration
Statement and any related Prospectus; and

 

(f)                                   Furnishing the Company with all
information required to be included in the Transaction Shelf Registration
Statement by applicable securities Laws in connection with the disposition of
such Registrable Securities as the Company reasonably requests.

 

Section 2.9                                    Rule 144 Reporting.

 

(a)                                 With a view to making available to each
Shareholder the benefits of certain rules and regulations of the SEC which may
permit the sale of the Shares to the public without registration, the Company
agrees, until the Expiration Date, to use its commercially reasonable efforts
to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144; (ii) file with the SEC, in a timely manner,
all reports and other documents required of the Company under the Exchange Act;
and (iii) so long as a Shareholder Beneficially Owns any Shares or securities
convertible into or exercisable for Shares, furnish to such Shareholder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144, and of the Exchange Act; a copy of
the most recent annual or quarterly report of the Company; and such other
reports and documents as such Shareholder may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any Shares
without registration.

 

(b)                                 For the avoidance of doubt, each Shareholder
may sell any Shares in compliance with Rule 144, regardless of whether the
Transaction Shelf Registration Statement has been filed with the SEC or is
effective.  The Company agrees, until the Expiration Date, to (i) make and keep
public information available as those terms are understood and defined in
Rule 144, (ii) use its commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act and (iii) so long as the Shareholders own
any Shares, furnish to the Shareholders upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144, and of
the Securities Act and the Exchange Act.

 

Section 2.10                             Termination of Registration Rights.
Notwithstanding anything to the contrary contained herein, the registration
rights granted under this Article II terminate and are of no further force and
effect (other than Section 2.2 and Section 2.6), on the date on which there
cease to be any Registrable Securities.

 

Section 2.11                             Subsequent Registration Rights. The
Company shall not (a)  grant any registration rights to third parties which are
equal to or more favorable than or inconsistent with the rights granted
hereunder, or (b) enter into any agreement, take any action, or permit any
change to occur, with respect to its securities, that violates or subordinates
the rights expressly granted to the Shareholders in this Article II.

 

13

--------------------------------------------------------------------------------


 

Section 2.12                             Transfer of Registration Rights. Each
Shareholder shall have the right to transfer, by written agreement, any or all
of its rights granted under this Agreement to any direct or indirect transferee
of such Shareholder’s Shares; provided that (i) the transferee is a Shareholder
Affiliate of such Transferring Shareholder or a member of a different
Shareholder Group or (ii) the Company shall have provided its written consent
prior to such transfer of rights.  Following any transfer or assignment made
pursuant to this Section 2.12 in connection with the Transfer by a Shareholder
of a portion of its Registrable Securities, (i) such Shareholder shall retain
all rights under this Agreement with respect to the remaining portion of its
Registrable Securities and (ii) the Company shall promptly file a supplement to
the Prospectus included in the Transaction Shelf Registration Statement with the
SEC naming the Transferee in the “Selling Shareholders” section of such
Prospectus, if required.

 

ARTICLE III.
POWERS OF ATTORNEY; SHAREHOLDER REPRESENTATIVE

 

Section 3.1                                    Powers of Attorney.

 

(a)                                 Each Shareholder acknowledges and agrees
that each Person deemed to be the Shareholder Representative pursuant to the
Prior Agreement from the Closing Date until the termination of the Shareholder
Representative effective as of the date of this Agreement was irrevocably
constituted and appointed as such Shareholder’s, and such Shareholder’s
transferees’ (to the extent such transferees were members of the same
Shareholder Group or agreed to be bound by the Prior Agreement), heirs’,
successors’ and assigns’, true and lawful agent, proxy and attorney-in-fact and
agent and authorized the Shareholder Representative acting for such Shareholder
and in such Shareholder’s name, place and stead, in any and all capacities the
exclusive authority to do and perform every act and thing required or permitted
to be done by such Shareholder or Shareholder Representative under or otherwise
in connection with the Prior Agreement and transactions contemplated by the
Prior Agreement, as fully to all intents and purposes as such Person might or
could have done itself, including (all of which actions shall be deemed to be
facts that were ascertainable outside of the Prior Agreement and shall be
binding on such Shareholders as a matter of contract law):

 

(i)                                     amending or waiving any provision of the
Prior Agreement or any breach of the Prior Agreement by the Company;

 

(ii)                                  delivering and receiving all notices
required to be delivered to and by such Shareholder under the Prior Agreement;

 

(iii)                               taking any and all action on behalf of such
Shareholder from time to time as the Shareholder Representative may have deemed
necessary or desirable to defend, pursue, resolve or settle disputes or claims
under the Prior Agreement;

 

(iv)                              consenting on behalf of such Shareholder with
respect to matters under the Prior Agreement or the transactions contemplated
thereby; and

 

(v)                                 pursuing claims or other causes of action
that may arise in favor of such Shareholder in connection with the transactions
contemplated by the Prior Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Each Shareholder agrees that each such
proxy, power of attorney, and agency described in Section 3.1(a), was coupled
with an interest and was therefore irrevocable without the consent of the
Shareholder Representative and shall have survived the death, incapacity, or
bankruptcy of such Shareholder (and was binding against such Shareholder’s
transferees (to the extent such transferees were members of the same Shareholder
Group or agreed to be bound by the Prior Agreement), heirs, successors and
assigns). Each Shareholder acknowledges that the Person deemed to be the
Shareholder Representative may have changed from time to time in accordance with
the provisions of the Prior Agreement. Each Shareholder shall be deemed to have
waived any and all defenses that may be available to contest, negate or
disaffirm the action of the Shareholder Representative taken in good faith under
the Prior Agreement. Notwithstanding the power of attorney described in this
Article III, no agreement, instrument, acknowledgement or other act or document
shall be ineffective as to any Shareholder solely by reason of such Shareholder
(instead of Shareholder Representative) having signed or given the same
directly.

 

(c)                                  No Shareholder Representative shall have
had by reason of the Prior Agreement a fiduciary relationship in respect of any
Shareholder except in respect of amounts, if any, received on behalf of such
Shareholder. The obligations of the Shareholder Representative under the Prior
Agreement are only those expressly set forth therein, and no implied duties or
obligations shall be read into the Prior Agreement against the Shareholder
Representative. The Parties confirm their understanding that the Shareholder
Representative was also a Shareholder, and that it had the same rights and
powers under the Prior Agreement as any other Shareholder and was entitled to
exercise or refrain from exercising the same as though it was not the
Shareholder Representative. The Shareholder Representative shall not be liable
to any Shareholder for, and each Shareholder shall indemnify the Shareholder
Representative (on a pro rata basis in accordance with the number of Shares
Beneficially Owned by each Shareholder at any applicable time) for any Damages
resulting from, any action taken or omitted under the Prior Agreement or under
any other document or instrument contemplated thereby except that the
Shareholder Representative shall not be relieved of any Damages imposed by Law
for gross negligence or willful misconduct. The Shareholder Representative was
not be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of the Prior Agreement.
The Shareholder Representative (solely in its capacity as such) shall not be
liable to the Company for any Damages of any kind or nature that may be
incurred, paid or suffered by the Company or that are otherwise attributable to
any act, or failure to act, by the Shareholder Representative under the Prior
Agreement (other than any act, or failure to act, constituting actual fraud),
and no action or failure to act by any individual Shareholder shall be imputed
to the Shareholder Representative.

 

(d)                                 The Shareholder Representative shall have
had no authority or power to act on behalf of the Company or incur expenses on
behalf of the Company. Any out-of-pocket costs and expenses incurred by the
Shareholder Representative in connection with actions taken by the Shareholder
Representative pursuant to the terms of the Prior Agreement including the hiring
of legal counsel and the incurring of legal fees and costs shall be paid or
reimbursed by the Shareholders (and shall not be deemed expenses of the
Company); provided, however, that, the Shareholder Representative shall not
receive any compensation in excess of such reimbursement with respect to the
performance of its duties as the Shareholder Representative under the Prior
Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)                                  Each Shareholder acknowledges and agrees
that, as of the date of this Agreement, there shall no longer be a Shareholder
Representative under this Agreement.

 

Section 3.2                                    Company Reliance; Shareholder
Acceptance.  Each Shareholder acknowledges and agrees that such Shareholder was
bound by all actions taken and documents executed by the Shareholder
Representative pursuant to its powers set forth in the Prior Agreement. The
Company was entitled to rely on the full power and authority of the Shareholder
Representative to act under the Prior Agreement and under any Exhibit or
Schedule thereto on behalf of such Shareholder and shall not be liable in any
way whatsoever for any action the Company took or omitted to take in reliance
upon such Shareholder Representative’s power and authority.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and warranties of
the Company.

 

The Company hereby represents and warrants to the Shareholders that:

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                                 The Company has requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by the
Company has been duly and validly authorized by all necessary corporate action
and no other corporate action or proceeding on the part of the Company is
necessary to authorize this Agreement. This Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by each Shareholder, constitutes a legally valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
preference, fraudulent transfer, moratorium or other similar Laws relating to or
affecting the rights and remedies of creditors and by general principles of
equity regardless of whether enforcement is considered in a proceeding in equity
or at Law.

 

(c)                                  The execution and delivery of this
Agreement by the Company does not, and the performance of the Company’s
obligations hereunder will not, (i) conflict with or violate any provision of
the Company’s Restated Charter or Bylaws or (ii) conflict with or violate any
Law applicable to the Company.

 

Section 4.2                                    Representations and warranties of
the Shareholders.

 

Each Shareholder hereby represents and warrants to the Company that:

 

(a)                                 The Shareholder (if not a natural person) is
a corporation, limited partnership, trust or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Shareholder has requisite corporate or
other organizational power (if not a natural person) and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by the Shareholder has been duly and
validly authorized by all necessary corporate or other organizational action (if
not a natural person), and no other corporate or other organizational proceeding
on the part of the Shareholder is necessary to authorize this Agreement. This
Agreement has been duly executed and delivered by the Shareholder and, assuming
due authorization, execution and delivery by the Company, constitutes a legally
valid and binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar Laws relating to or affecting the rights
and remedies of creditors and by general principles of equity regardless of
whether enforcement is considered in a proceeding in equity or at Law.

 

(c)                                  The execution and delivery of this
Agreement by the Shareholder does not, and the performance of such Shareholder’s
obligations hereunder will not, (i) conflict with or violate any provision of
the Shareholder’s charter documents or (ii) conflict with or violate any Law
applicable to the Shareholder.

 

ARTICLE V.
TERMINATION

 

Section 5.1                                    Termination. Subject to
Section 5.2 and other than the termination provisions applicable to particular
Sections of this Agreement that are specifically provided elsewhere in this
Agreement, this Agreement may only be terminated upon the occurrence of any of
the following:

 

(a)                                 upon the mutual written agreement of the
Company and all Shareholders;

 

(b)                                 with respect to any Shareholder only (and
not with respect to any other Shareholder), by the Company upon a material
breach by such Shareholder of any of the Shareholder’s representations,
warranties, covenants or agreements contained herein and such breach (other than
a breach which cannot be cured) shall not have been cured within thirty (30)
days after written notice thereof shall have been received by such Shareholder;

 

(c)                                  with respect to any Shareholder only (and
not with respect to any other Shareholder), the date on which such Shareholder
ceases to hold any Registrable Securities; or

 

(d)                                 the date on which there cease to be
outstanding any Registrable Securities.

 

Section 5.2                                    Effect of Termination; Survival.
In the event of any termination of this Agreement pursuant to Section 5.1, this
Agreement shall be terminated, and there shall be no further liability or
obligation hereunder on the part of any Party hereto; provided, however, that
nothing contained in this Agreement (including this Section 5.2) shall relieve a
Party from liability for any breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement or occurring prior to such
termination. Upon the termination of this Agreement in accordance with
Section 5.1, this Agreement shall thereafter be null and void, except that
Section 1.1, Section 2.6, Section 3.1, Section 3.2 and Article VI (and, solely
with

 

17

--------------------------------------------------------------------------------


 

respect to a termination under Section 5.1(b) or Section 5.1(c), as to those
Shareholders not subject to the termination event, Article II in its entirety)
shall survive any such termination in accordance with their respective terms.

 

ARTICLE VI.
GENERAL PROVISIONS

 

Section 6.1                                    Confidential Information. Each
Shareholder will hold, and cause its Shareholder Affiliates and each will use
commercially reasonable efforts to cause their respective Representatives to
hold, in strict confidence, and will not disclose to any Person, unless and to
the extent disclosure is required by judicial or administrative process or by
other requirement of Law or the applicable requirements of any regulatory agency
or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Confidential Information”) concerning the Company and its Subsidiaries
furnished to it by Company or its Representatives pursuant to this Agreement
(except (a) to the extent such Confidential Information can be shown to have
been (i) previously known by a Shareholder or its Shareholder Affiliates on a
non-confidential basis, (ii) in the public domain through no fault of the
Shareholder or its Shareholder Affiliates or (iii) later lawfully acquired from
other sources by the party (which includes such party’s Affiliates) to which it
was furnished, and (b) the Confidential Information may be disclosed (i) to each
Shareholder or its Shareholder Affiliates (including, for the avoidance of
doubt, for so long as CVC Fund IV or its Shareholder Affiliates remain a
Shareholder, CVC Capital Partners Limited and its Affiliates and CVC Capital
Partners SICAV-FIS S.A. and its Subsidiaries) and its and their respective
officers, directors, employees, partners, accountants, lawyers and other
professional advisors for use relating solely to management of the investment or
administrative purposes with respect to such Shareholder or Shareholder
Affiliate thereof or any offering of Shares under Article II or (ii) to each
Shareholder’s or its Affiliate’s direct or indirect partners, members or
investors, or potential partners, members or investors and their respective
advisors, or to potential transferees with respect to the Shares, provided that
such Shareholder or such applicable Affiliate informs such Person that such
information is confidential and directs such Person to use such information only
for purpose of assisting in determining whether to invest in, or monitoring,
modifying or exiting its investment in, the Company (or a Shareholder, Affiliate
of a Shareholder or a direct or indirect owner of a Shareholder).  If disclosure
is required by judicial or administrative process or by any other requirement of
Law, the Shareholder will provide the Company with prompt written notice,
together with a copy of any material proposed to be disclosed, so that the
Company may seek an appropriate protective order or other appropriate relief
(and such Shareholder shall use commercially reasonable efforts to cooperate
with the Company, at the Company’s expense, to obtain such order or relief) or,
if the Company so elects, waive compliance with the provisions of this
Section 6.1.  Each Shareholder acknowledges that such Confidential Information
may include material non-public information relating to the Company and such
Shareholder agrees not to, and to cause its Shareholder Affiliates and any
recipient of Confidential Information pursuant to this Section 6.1 not to, trade
or effect other transactions in the securities of the Company in violation of
the Securities Act or other applicable Law.

 

18

--------------------------------------------------------------------------------


 

Section 6.2                                    Fees and Expenses. Except as
otherwise expressly provided herein, all expenses incurred by the Parties in
connection with the negotiation, execution and delivery of this Agreement will
be borne solely and entirely by the Party incurring such expenses.

 

Section 6.3                                    Notices. Any notices or other
communications required or permitted under, or otherwise in connection with this
Agreement, shall be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) upon transmission by electronic mail or
facsimile transmission as evidenced by confirmation of transmission to the
sender (but only if followed by transmittal of a copy thereof by (i) national
overnight courier or (ii) hand delivery with receipt, in each case, for delivery
by the second (2nd) Business Day following such electronic mail or facsimile
transmission), (c) on receipt after dispatch by registered or certified mail,
postage prepaid and addressed, or (d) on the next Business Day if transmitted by
national overnight courier, in each case as follows:

 

If to the Company or the Company Board, addressed to it at:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Facsimile:                                         Separately provided

Attention:                                         Richard N. Baer

E-Mail:                                                       Separately
provided

 

with a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York  10112

Facsimile:                                         (212) 259-2500

Attention:                                         Frederick H. McGrath

Renee L. Wilm

E-mail:                                                       
frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

If to a Shareholder, addressed to it at the contact information provided for
such Shareholder in Schedule A, with a copy to:

 

Freshfields Bruckhaus Deringer LLP

65 Fleet Street

London EC4Y 1HT

Facsimile:                                         +44 20 7832 7001

Attention:                                         Charles Hayes

Valerie F. Jacob

E-mail:                                                       
charles.hayes@freshfields.com

valerie.jacob@freshfields.com

 

19

--------------------------------------------------------------------------------


 

Section 6.4            Definitions. For purposes of this Agreement, the term:

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such specified Person, for so long as such Person
remains so affiliated to the specified Person. For purposes of this definition,
(i) “control” (including the terms control, controlled by or common control)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, (ii) natural persons
shall not be deemed to be Affiliates of each other, (iii) no member of a
Shareholder Group shall be deemed to be an Affiliate of any other Shareholder
Group or such other Shareholder Group’s members, unless they otherwise fall
within the meaning of “Affiliate” hereunder, (iv) the Company and its
Subsidiaries will not be deemed to be an Affiliate of any Shareholder Group,
(v) for the avoidance of doubt, none of Liberty Interactive Corporation, Liberty
Broadband Corporation, Liberty TripAdvisor Holdings, Inc., Liberty Expedia
Holdings, Inc., Discovery Communications Inc., Starz, CommerceHub, Inc. or
Liberty Global plc shall be deemed to be an Affiliate of the Company, and
(vi) with regard to any Shareholder that is a fund or partnership (or nominee
for a fund or partnership), any entity, fund or partnership (or nominee for a
fund or partnership) that is, directly or indirectly, under the same ultimate
control (including control through advisory arrangements) as such Shareholder
shall be deemed to be an Affiliate of such Shareholder, excluding any portfolio
companies of such entities, funds or partnerships) (for the avoidance of doubt,
where such Shareholder is a fund or limited partnership advised by affiliates of
CVC Capital Partners Limited, the term “Affiliate” shall be deemed to include
any other funds or limited partnerships advised by affiliates of CVC Capital
Partners Limited but excludes (i) CVC Credit Partners Group Holding Foundation
and each of its direct and indirect subsidiary undertakings and (ii) any
investors in any such funds or limited partnerships advised by affiliates of CVC
Capital Partners Limited);

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“ASR Eligible” means the Company meets or is deemed to meet the eligibility
requirements to file an ASRS as set forth in General Instruction I.D. to
Form S-3.

 

“ASRS” means an “automatic shelf registration statement” as defined in Rule 405
promulgated under the Securities Act.

 

“Beneficial Ownership” and related terms such as “Beneficially Owned” or
“Beneficial Owner” have the meaning given such terms in Rule 13d-3 under the
Exchange Act and a Person’s Beneficial Ownership of Capital Stock shall be
calculated in accordance with the provisions of such Rule (including for the
avoidance of doubt taking into account any Person who would constitute a “group”
with such first Person pursuant to Rule 13d-3, including all Persons
constituting any particular Shareholder Group) (for the avoidance of doubt, the
Shareholders collectively shall not be deemed to be a “group” for any purposes
of this Agreement).

 

“Business Day” means any day other than a day on which the SEC is closed.

 

20

--------------------------------------------------------------------------------


 

“Buyer” means Liberty GR Cayman Acquisition Company, a company registered in the
Cayman Islands and an indirect wholly-owned subsidiary of the Company;

 

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

 

“Closing” means the closing of all of the transactions contemplated by the
Second Purchase Agreement.

 

“Closing Date” means the date of the Closing.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Board” means the Company’s Board of Directors.

 

“Company Registration Rights Indemnitee” has the meaning set forth in
Section 2.6(a)(ii) of this Agreement.

 

“Confidential Information” has the meaning set forth in Section 6.1 of this
Agreement.

 

“Contested Claim” has the meaning set forth in Section 2.6(d)(ii) of this
Agreement.

 

“controlling person” has the meaning set forth in Section 2.6(a)(i) of this
Agreement.

 

“Damages” means any and all claims, demands, suits, actions, causes of actions,
losses, costs, damages, liabilities, judgments, and reasonable out-of-pocket
expenses incurred or paid, including reasonable attorneys’ fees, costs of
investigation or settlement, other professionals’ and experts’ fees, court or
arbitration costs, but specifically excluding consequential damages, lost
profits and indirect damages and punitive damages, exemplary damages and any
taxes incurred as a result of any recovery received.

 

“Delaware Courts” has the meaning set forth in Section 6.13 of this Agreement.

 

“Delta Topco” means Delta Topco Limited, a Jersey corporation.

 

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of Registrable
Securities at the time of sale of such securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

“Expiration Date” means the 30-month anniversary of the Closing Date.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
regulatory organization.

 

21

--------------------------------------------------------------------------------


 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act relating to the Registrable
Securities included in the applicable Registration Statement that has been
approved for use by the Company.

 

“Governmental Authority” means any supranational, national, federal, state,
county, municipal, local or foreign government, or other political subdivision
thereof, or any arbitral body and any entity exercising executive, legislative,
judicial, regulatory, taxing, administrative, prosecutorial or arbitral
functions of or pertaining to government, provided that such term shall not
include any stock exchange.

 

“issuer free writing prospectus” has the meaning set forth in Section 2.7 of
this Agreement.

 

“Law” means any applicable law, statute, constitution, principal of common law,
ordinance, code, rule, regulation, ruling or other legal requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.

 

“LMG Common Stock” means the LMG Series A Stock, the LMG Series B Stock and/or
the LMG Series C Stock, as applicable, and any other series of common stock of
the Media Group now existing or created following the date hereof.

 

“LMG Series A Stock” means Series A Liberty Formula One common stock, par value
$0.01 per share, of the Company, as constituted on the date of this Agreement,
and any securities issued in respect thereof, or in substitution therefor, or
otherwise into which such LMG Series A Stock may thereafter be changed (whether
as a result of a recapitalization, reorganization, redemption, merger,
consolidation, business combination, share exchange, stock dividend or other
transaction or event).

 

“LMG Series B Stock” means Series B Liberty Formula One common stock, par value
$0.01 per share, of the Company, as constituted on the date of this Agreement,
and any securities issued in respect thereof, or in substitution therefor, or
otherwise into which such LMG Series B Stock may thereafter be changed (whether
as a result of a recapitalization, reorganization, redemption, merger,
consolidation, business combination, share exchange, stock dividend or other
transaction or event).

 

“LMG Series C Stock” means Series C Liberty Formula One common stock, par value
$0.01 per share, of the Company, as constituted on the date of this Agreement,
and any securities issued in respect thereof, or in substitution therefor, or
otherwise into which such LMG Series C Stock may thereafter be changed (whether
as a result of a recapitalization, reorganization, redemption, merger,
consolidation, business combination, share exchange, stock dividend or other
transaction or event).

 

“Media Group” has the meaning assigned to “Formula One Group” in the Company’s
Restated Charter.

 

22

--------------------------------------------------------------------------------


 

“Nasdaq” means The Nasdaq Stock Market, and references thereto shall be deemed
to include any other public stock market on which Company may be listed
(including, as applicable, for purposes of reference to the rules and
regulations thereof).

 

“Note Instrument” means that certain instrument setting forth the terms of the
Notes.

 

“Notes” means Delta Topco’s 2% Fixed Rate Unsecured Exchangeable Redeemable Loan
Notes due 23 July 2019.

 

“Notice of Reg Rights Claim” has the meaning set forth in Section 2.6(b)(i) of
this Agreement.

 

“Own” means (i) unencumbered economic ownership by a Shareholder (free from
hedge or pledge arrangements relating to such Shares to the extent such hedge or
pledge arrangements deprive the Shareholder any rights of economic ownership of
such Shares) and (ii) the sole right to vote by such Shareholder (or provide its
consent hereunder in respect thereof) with respect to such Shares.

 

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group comprised of two or more of the foregoing.

 

“Prior Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Prospectus” means the prospectus included in the Transaction Shelf Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments thereto, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference into such
Prospectus.

 

“Purchase Agreements” means the Stock Purchase Agreement by and among the
Company, Buyer, Delta Topco and certain of the Shareholders, dated September 7,
2016, and the Second Purchase Agreement.

 

“Reg Rights Claim” has the meaning set forth in Section 2.6(b)(i) of this
Agreement.

 

“Reg Rights Indemnified Person” has the meaning set forth in
Section 2.6(b)(i) of this Agreement.

 

“Reg Rights Indemnifying Person” has the meaning set forth in
Section 2.6(b(i) of this Agreement.

 

“Registrable Securities” means the Shares issued or that may be issued to each
Shareholder (i) pursuant to the Second Purchase Agreement or (ii) in exchange
for any Note (in each case as adjusted for stock splits, combinations,
recapitalizations, exchange or readjustment of such shares after the date
hereof); provided that any such shares will cease to be Registrable

 

23

--------------------------------------------------------------------------------


 

Securities when (x) they are sold pursuant to a Registration Statement
(including a Primary Registration Statement or a Secondary Registration
Statement), (y) such Shares are sold pursuant to Rule 144 (or any similar
provisions then in force) or, with respect to Beneficial Owners of less than 5%
of Shares then outstanding, may be sold in a single transaction or series of
transactions without volume, manner of sale or other limitations under Rule 144
(or any similar provisions then in force) or (z) such Shares are otherwise
Transferred, assigned, sold, conveyed or otherwise disposed of to any Person
without the prior written consent of the Company (other than Transfers to (A) a
Shareholder Affiliate of such Transferring Shareholder or (B) another
Shareholder, in either which case such Transferred Registrable Securities held
by a Shareholder Affiliate or Shareholder, as the case may be, will not cease to
be Registrable Securities by reason of the fact that such securities shall have
been Transferred; provided that, in the case of Transfers to a Shareholder
Affiliate, for so long as such Registrable Securities continue to be held by any
Shareholder Affiliate of the Transferring Shareholder and each Transferee
Shareholder Affiliate agrees to be subject to the terms and conditions of this
Agreement).

 

“Registration Expenses” means (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated)
all expenses incurred by the Company in filing a Registration Statement,
including, all registration and filing fees, fees and disbursements of counsel
for the Company, SEC or FINRA registration and filing fees, all applicable
ratings agency fees, expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, fees and expenses of compliance with securities or
“blue sky” Laws, listing fees, printing, transfer agent’s and registrar’s fees,
cost of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, the Company’s internal expenses, the expense of any annual
audit or quarterly review, the expenses and fees for listing the securities to
be registered on Nasdaq, the New York Stock Exchange or each U.S. or non-U.S.
securities exchange on which the Company’s LMG Series C Stock is then listed,
all other expenses incident to the registration of the Registrable Securities
and all reasonable fees and disbursements of one counsel to the Shareholders
selected by the Shareholder Group Beneficially Owning the largest amount of
Registrable Securities included in any registration, including, for the
avoidance of doubt, the reasonable fees and disbursements of one counsel to the
Shareholders in connection with the legal opinion provided on behalf of the
Shareholders referred to in Section 1.1; provided, that the term “Registration
Expenses” does not include, and the Company shall not be responsible for,
Selling Expenses.

 

“Registration Rights Indemnitee” has the meaning set forth in
Section 2.6(a)(i) of this Agreement.

 

“Registration Statement” means a registration statement of the Company on an
appropriate form under the Securities Act filed with the SEC covering the resale
of Registrable Securities, including the Prospectus, amendments and supplements
to such Registration Statement, including post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.

 

“Representatives” means, with respect to a Person, such Person’s officers,
managers, directors, general partner and employees, and, to the extent
authorized to act on behalf of such

 

24

--------------------------------------------------------------------------------


 

Person, such Person’s outside counsel, accountants, consultants or financial
advisors or other Persons so acting.

 

“Restated Charter” means the Company’s Restated Certificate of Incorporation, as
may be amended from time to time.

 

“Rule 144” means Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Purchase Agreement” means the Stock Purchase Agreement by and among the
Company, Buyer, Delta Topco and the Shareholders, dated September 7, 2016.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities.

 

“settlement” and “settle” have the meanings set forth in Section 2.6(c)(iv) of
this Agreement.

 

“Shareholder” has the meaning set forth in the preamble to this Agreement.

 

“Shareholder Affiliate” means with respect to any Shareholder each Affiliate of
such Shareholder, until such time as such Person is not an Affiliate of the
Shareholder.

 

“Shareholder Group” means a Shareholder and any of its Shareholder Affiliates
that Beneficially Owns Shares.

 

“Shareholder Representative” means, from the Closing Date until the date of this
Agreement, the Shareholder Group that Beneficially Owned the greatest number of
Shares at Closing, which for the avoidance of doubt, was CVC Delta Topco Nominee
Limited at all times during such period.

 

“Shares” means the shares of the Company’s LMG Series C Stock received in the
transactions contemplated by the Purchase Agreements and the Note Instrument.
For the avoidance of doubt, unless stated otherwise in this Agreement, (i) any
shares of LMG Series C Stock received by a Shareholder (A) exercising its right
to exchange Notes for such shares or (B) with respect to its Shares, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization shall in each case be deemed to be “Shares,” and (ii) any
other shares of LMG Series C Stock regardless of when, how or from whom acquired
by a Shareholder (except to the extent acquired from its Shareholder Affiliates
and/or from another Shareholder Group) shall in each case be deemed not to be
“Shares”.

 

“Suspension Period” has the meaning set forth in Section 2.3 of this Agreement.

 

25

--------------------------------------------------------------------------------


 

“Third-Party Reg Rights Claim” means a Claim brought by a third-party against
any Company Registration Rights Indemnitee or any Registration Rights
Indemnitee, pursuant to which such Party could be indemnified by the Reg Rights
Indemnifying Person under Section 2.6.

 

“Trading Day” means (i) with respect to the LMG Series C Stock, any day
(A) other than a Saturday, a Sunday, a day on which Nasdaq is not open for
business, or a day on which Nasdaq is scheduled, as of the date hereof, to close
prior to its normal weekday scheduled closing time and (B) during which trading
of the LMG Series C Stock on Nasdaq has not been suspended for more than ninety
(90) minutes, and (ii) with respect to any other security, any day (A) other
than a Saturday, a Sunday, a day on which the public stock market on which such
security is traded is not open for business, or a day on which such public stock
market is scheduled, as of the date hereof, to close prior to its normal weekday
scheduled closing time and (B) during which trading of such security on such
public stock market has not been suspended for more than ninety (90) minutes.

 

“Transaction Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a) of this Agreement, as such Registration Statement is amended or
supplemented from time to time, including all documents incorporated by
reference therein.

 

“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any LMG Series C
Stock Beneficially Owned by such Person or of any interest in any LMG Series C
Stock Beneficially Owned by such Person.

 

“well-known seasoned issuer” has the meaning set forth in Section 2.1(b) of this
Agreement.

 

Section 6.5            Interpretation. When a reference is made in this
Agreement to Articles, Sections, Schedules or Exhibits, such reference is to an
Article of, Section of, Schedule to or Exhibit to this Agreement unless
otherwise indicated. The words “include”, “includes” and “including” when used
herein are deemed in each case to be followed by the words “without limitation.”
The words “hereof”, “herein” and “hereunder” and words of like import used in
this Agreement refers to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof” shall refer to the date of
this Agreement. Any reference to “days” means calendar days unless Business Days
or Trading Days are expressly specified. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period will be excluded and if the last day of such period is
not a Business Day, the period shall end at 5:00 p.m. New York, New York time on
the next succeeding Business Day. The term “or” is not exclusive and means
“and/or” unless the context in which such phrase is used shall dictate
otherwise. Terms defined in the singular in this Agreement also include the
plural and vice versa. The word “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and such phrase does not mean
simply “if” unless the context in which such phrase is used dictates otherwise.
The definitions contained in this Agreement are

 

26

--------------------------------------------------------------------------------


 

applicable to the singular as well as the plural forms of such terms. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. Any reference in this Agreement to a person shall be
deemed to be a reference to such Person and any successor (by merger,
consolidation, transfer or otherwise) to all or substantially all of its assets.

 

Section 6.6            Headings. The headings contained in this Agreement are
for reference purposes only and do not affect in any way the meaning,
construction or interpretation of this Agreement.

 

Section 6.7            Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

 

Section 6.8            Entire Agreement. This Agreement (together with the
Purchase Agreements and the other documents delivered pursuant thereto,
including, without limitation, all schedules and exhibits to each of the
foregoing) constitutes the entire agreement of the Parties and supersede all
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof.

 

Section 6.9            Assignment. Except as expressly provided in this
Agreement, neither this Agreement nor any of the rights, interests or
obligations under this Agreement will be assigned, in whole or in part, by
(a) any Shareholder without the prior written consent of the Company or (b) the
Company without the prior written consent of Shareholders Beneficially Owning at
least a majority of the Registrable Securities then outstanding (provided that,
following such time as the Shareholder Group of which Norges Bank is a member
ceases to hold a majority of the Registrable Securities, so long as notice
requesting consent under this Section 6.9 has been validly delivered to a
Shareholder in accordance with Section 6.3, then, to the extent that any
Shareholder fails to respond in accordance with this Section 6.9 to such notice
within 20 Business Days from the date on which such Shareholder is deemed to
have received such notice, such Shareholder shall be deemed to have consented to
the relevant request under this Section 6.9). Any purported assignment without
such prior written consent will be void.

 

Section 6.10          Further assurances. Each Party shall cooperate and take
such action as may be reasonably requested by any other Party in order to carry
out the provisions and purposes of this Agreement and the transactions
contemplated hereby; provided, however, that no Party shall be obligated to take
any actions or omit to take any actions that would be inconsistent with
applicable Law.

 

Section 6.11          Parties in Interest. This Agreement will be binding upon
and inure solely to the benefit of each Party and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or will confer upon any other Person any right,

 

27

--------------------------------------------------------------------------------


 

benefit or remedy of any nature whatsoever under or by reason of this Agreement;
provided, that, any Reg Rights Indemnified Person will be deemed a third party
beneficiary of the Reg Rights Indemnifying Person’s obligations under
Section 2.6 hereof and will be entitled to enforce its rights thereunder
directly against such Reg Rights Indemnifying Person. The representations and
warranties in this Agreement are the product of negotiations between the Parties
and are for the sole benefit of the Parties. The representations and warranties
in this Agreement may represent an allocation between the Parties of risks
associated with particular matters regardless of the knowledge of either Party.
Accordingly, Persons other than the Parties may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

 

Section 6.12          Mutual Drafting. Each Party has participated in the
drafting of this Agreement, which each Party acknowledges is the result of
extensive negotiations between the Parties and this Agreement shall not be
construed against any Party as the principal draftsperson hereof.

 

Section 6.13          Governing Law; Consent to Jurisdiction; Waiver of Trial by
Jury. This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to Laws that may be applicable
under conflicts of Laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Law of any
jurisdiction other than the State of Delaware. The Parties hereby irrevocably
and unconditionally submit to the sole and exclusive jurisdiction of the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
of any other State Court of the State of Delaware or any Federal Court of the
United States of America sitting in the State of Delaware (collectively, the
“Delaware Courts”), in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in the Delaware Courts, or that this Agreement or any such
document may not be enforced in or by such courts, and the Parties irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in the Delaware Courts. The Parties hereby consent to and grant
the Delaware Courts jurisdiction over the person of such parties and, to the
extent permitted by Law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 6.3 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND

 

28

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.13.

 

Section 6.14          Counterparts. This Agreement may be executed via facsimile
or .pdf and in two (2) or more counterparts, and by the different Parties in
separate counterparts, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement.

 

Section 6.15          Specific Performance. The Parties agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties will be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions hereof in addition to any other
remedy to which they are entitled at Law or in equity and it is agreed by the
Parties that the remedy at Law, including monetary damages, for breach of any
such provision will be inadequate compensation for any loss and that any defense
or objection in any action for specific performance or injunctive relief for
which a remedy at Law would be adequate is waived.

 

Section 6.16          Amendment. This Agreement may not be amended except by an
instrument in writing signed by the Company and Shareholders Beneficially Owning
at least a majority of the Registrable Securities then outstanding (provided
that, following such time as the Shareholder Group of which Norges Bank is a
member ceases to hold a majority of the Registrable Securities, so long as
notice requesting consent under this Section 6.16 has been validly delivered to
a Shareholder in accordance with Section 6.3, then, to the extent that any
Shareholder fails to respond in accordance with this Section 6.16 to such notice
within 20 Business Days from the date on which such Shareholder is deemed to
have received such notice, such Shareholder shall be deemed to have consented to
the relevant request under this Section 6.16).

 

Section 6.17          Waiver. At any time, either the Company or Shareholders
Beneficially Owning at least a majority of the Registrable Securities then
outstanding, may, to the extent permitted by applicable Law, (a) extend the time
for the performance of any of the obligations or other acts of the other,
(b) waive any inaccuracies in the representations and warranties of the other
contained herein or in any document delivered pursuant hereto and (c) waive
compliance by the other with any of the agreements or conditions contained
herein (provided that, following such time as the Shareholder Group of which
Norges Bank is a member ceases to hold a majority of the Registrable Securities,
so long as notice requesting consent under this Section 6.17 has been validly
delivered to a Shareholder in accordance with Section 6.3, then, to the extent
that any Shareholder fails to respond in accordance with this Section 6.17 to
such notice within 20 Business Days from the date on which such Shareholder is
deemed to have received such notice, such Shareholder shall be deemed to have
consented to the relevant request

 

29

--------------------------------------------------------------------------------


 

under this Section 6.17). Any such extension or waiver will be valid only if set
forth in an instrument in writing signed by the Party making such waiver, but
such extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure or for any other
period not specifically provided in the waiver.

 

Section 6.18          Adjustment of Share Numbers. If, after the effective time
of this Agreement, there is a subdivision, split, stock dividend, combination,
reclassification or similar event with respect to any of the shares of LMG
Series C Stock referred to in this Agreement, then, in any such event, the
numbers and types of shares of such LMG Series C Stock referred to in this
Agreement, shall be adjusted to the number and types of shares of such LMG
Series C Stock that a holder of such number of shares of such LMG Series C Stock
would own or be entitled to receive as a result of such event if such holder had
held such number of shares immediately prior to the record date for, or
effectiveness of, such event.

 

[Signature Page Follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.

 

 

SHAREHOLDER REPRESENTATIVE:

 

 

 

CVC DELTA TOPCO NOMINEE LIMITED, on behalf of the Shareholders pursuant to
Section 7.16 of the Prior Agreement as in effect immediately prior to the
effectiveness of this Agreement

 

 

 

 

 

By:

/s/ Carl John Hansen

 

 

Name: Carl John Hansen

 

 

Title: Director

 

[Signature Page — A&R Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.

 

 

COMPANY:

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

[Signature Page — A&R Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

 

 

Column A

 

Column B

 

Column C

 

Shareholder’s Name

 

Shareholder’s Address

 

Issued Shares

 

Issued Notes

 

Issued Shares
upon exchange
of Notes

 

Norges Bank

 

Bankplassen 2
0151 Oslo
Norway

 

2,568,007

 

US$

14,433,738.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Transamerica Global Allocation Fund of Transamerica Funds

 

c/o Corporation Trust Company
1209 Orange Street
Wilmington
DE 19801
United States of America

 

10,551

 

US$

49,461.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Ivy Asset Strategy Fund

 

c/o Ivy Investment Management Company
6300 Lamar Ave
Overland Park
Kansas
KS 66202
United States of America

 

1,057,596

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Waddell & Reed Advisors Wilshire Global Allocation Fund (f/k/a Waddell & Reed
Advisors Asset Strategy Fund)

 

c/o Waddell & Reed Investment Management
Company
6300 Lamar Ave
Overland Park
Kansas
KS 66202
United States of America

 

153,072

 

 

0

 

0

 

 

--------------------------------------------------------------------------------


 

Ivy VIP Asset Strategy

 

c/o Ivy Investment Management Company
6300 Lamar Ave
Overland Park
Kansas
KS 66202
United States of America

 

83,494

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

JNL/FPA + Doubleline Flexible Allocation Fund (f/k/a JNL/Ivy Asset Strategy
Fund)

 

c/o Ivy Investment Management Company
6300 Lamar Ave
Overland Park
Kansas
KS 66202
United States of America

 

87,237

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Waddell & Reed
Investment Management Company

 

6300 Lamar Ave
Overland Park
Kansas
KS 66202
United States of America

 

29

 

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Churchill Capital Limited

 

PO Box 532
Channel House
7 Esplanade
St Helier
Jersey
JE4 5UW
Channel Islands

 

392,289

 

US$

2,456,971.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Fédération Internationale de l’Automobile (FIA) (France)

 

8 Place de la Concorde
75008 Paris
France

 

748,504

 

US$

3,508,804.00

 

0

 

 

--------------------------------------------------------------------------------


 

Ferrari SpA

 

Via Emilia Est 1163
41100 Modena
Italy

 

145,504

 

US$

911,315.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Duncan Llowarch

 

3 Heathview Gardens
Putney
London
SW15 3SZ
United Kingdom

 

110,251

 

US$

1,735,432.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Sacha Woodward Hill

 

39 Weston Park
Thames Ditton
Surrey
England
KT7 0HW

 

18,523

 

US$

1,735,432.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Richard David Thomsen

 

5 Gresham Close
Oxted
Surrey
RH8 0BH
United Kingdom

 

941

 

US$

72,749.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Peter Brabeck-Letmathe

 

Route du Golf 92
CH1936 Verbier
Switzerland

 

493,164

 

US$

2,311,831.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

Missouri Local
Government Employees Retirement System

 

701 W. Main Street
Jefferson City, MO 65102
United States of America

 

25,556

 

US$

179,510.00

 

0

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

5,894,718

 

US$

27,395,243.00

 

0

%

 

--------------------------------------------------------------------------------